FILED
                            NOT FOR PUBLICATION                               JAN 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30066

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00167-JCC

  v.
                                                 MEMORANDUM*
JILLIAN JOLENE INGRAM,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Jillian Jolene Ingram appeals from the district court’s judgment and

challenges the revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). The parties’ joint motion to
submit the case on the briefs is granted.
      Ingram contends that the district court abused its discretion by revoking her

supervised release based on the finding that she indirectly contacted N.G., the

victim of the underlying offense. Specifically, she contends that there was no

evidence that she intended to contact N.G. when she left messages for N.G.’s

employer and posted a comment in response to a presentation N.G. posted online.

Ingram’s conduct supports an inference that the indirect contact was intentional,

rather than inadvertent or unknowing. See United States v. Bucher, 375 F.3d 929,

934 (9th Cir. 2004) (intent can be inferred from defendant’s conduct and

surrounding circumstances). Viewed in the light most favorable to the

government, the evidence was sufficient to support the district court’s finding that

Ingram violated the terms of her supervised release. See United States v. King, 608

F.3d 1122, 1129 (9th Cir. 2010). Accordingly, the district court did not abuse its

discretion by revoking Ingram’s supervised release based on her indirect contact

with N.G. See United States v. Perez, 526 F.3d 543, 547 (9th Cir. 2008).

      AFFIRMED.




                                          2                                    14-30066